 46DECISIONS OF NATIONALLABOR RELATIONS BOARDDirectorsGuild of America,Inc.andGoldenWestBroadcasters and its wholly owned subsidiaryGolden West Films,Inc.' and International Alli-ance of Theatrical Stage Employees and MovingPictureMachine Operators of the United Statesand Canada,AFL-CIO. Case 31-CD-102April 12, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, follow-ing a chargefiled by Golden West Broadcasters anditswholly owned subsidiary Golden West Films,Inc.,hereincalled the Employer, alleging thatDirectors Guild of America, Inc., herein called theGuild, had violated Section 8(b)(4)(D) of the Act.The chargealleges, in substance, that the Guild, bythreats and economic action, violated the Act in thatone of the purposes of such conduct was to force theEmployer toassign certainwork to its membersrather than to members of International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL-CIO, herein called I.A.T.S.E. Pursuant tonotice, a hearing was held in Los Angeles, California,before Hearing Officer Noel Shipman on November26, 1973, and December 3, 1973. All parties appearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to presentevidencebearing on the issues. Thereafter, theEmployer and I.A.T.S.E. filed briefs. These briefshave been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, a California corporation with itsprincipal office and place of business in Los Angeles,California,isengaged in television and radiobroadcasting. The parties stipulated, and we find,IAs amended at the hearing.2 "Below-the-line"personnel,including stage manager,generally in-cludes the technical personnel,laborers, and craftsmen necessary for athat during the past year the Employer receivedgoods and materials valued in excess of $50,000directly from sources outside the State of Californiaand that its gross revenue during that period was inexcess of $500,000.We find that the Employeris engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.1HE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Guildand I.A.T.S.E. are labororganizationswithin themeaning ofSection 2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe Employer is engaged in the operation oftelevision station KTLA and radio station KMPC inLos Angelesas well as inprovidingstageand videofacilities to independent tape producers.Through its Videotape Division the Employer rentsstage or studiofacilities, including equipment and"below-the-line" personnel2 to advertisingagenciesand independent producers for their use in themaking of commercials and programs recorded onvideotape.During such productionsit isthe principal duty ofa stage manager to assist directors and producers inthe performance of their duties. The stagemanagersperform routine functions, such as the relaying ofinformation from the director to the floor,cueingtalent at the request of the booth director, andmaking sure that props,sets,and talent are in theproper place and available as prescribed by thedirector or producer during rehearsal and duringshooting.These directions are given through acommunication system utilizing headsets,that tiestogether the director, who is isolated in a glass booth,with the lighting director, audio engineer, videotapeengineer,cameramen, and stage managers. Thedirector's only means of visual contact with the stageis through a closed circuit monitor, and his onlymeans of verbal communication with the talent andcrew is through the headsets.As all of the Employer's technical personnel arerepresented by the I.A.T.S.E., the stagemanager isnormally a member of the I.A.T.S.E. However, manyof the independent producers who use the Employ-er'sfacilitiesand severalmajor film companieswhom the Employer seeks to acquireas customers"shoot"as opposed to "above-the-line"talent,directors,etc., provided bythe producer.210 NLRB No. 6 DIRECTORS GUILD OF AMERICA,INC.47arebound to agreements with the Guild whichrequire that a second stage manager be representedby the Guild. But since at least 1961, when producerssignatory to the guild tape supplement, requiring useof a guild stage manager, have used the Employer'sVideotape Division facilities, there has been in effecta waiver of the guild tape contract's requirement inthat the guild stage managers were not required towear headsets and, therefore, did not actuallyfunction as stage managers.However, the Guild notified the Employer byletters in December 1972 and February 1973 that ifthe Employer's subsidiary, Golden West Films, Inc.,herein called Films, did not recognize the Guild asthe collective-bargaining representative for the stagemanagers, the Guild would instruct its members notto render services to the Employer, either as anemployee of Films or as an employee of anindependent producer using the Videotape Division.The Guild further notified the Employer that theGuild would strictly enforce all provisions of theguild tape supplement against all independentproducers, thereby rescinding the waiver which hadbeen in effect since 1961.The Guild implemented its threats to the Employerby a letter on May 30, 1973, to its members, many ofwhom are "above-the-line" supervisors, stating thattheymay not work for producers signatory to theGuildTape Supplement on productions at theEmployer's Videotape Division facilities unless thedutiesof stage manager, including wearing theheadset, are assigned to and performed by guildmembers.The I.A.T.S.E. has continued to demand that,pursuant to its contract with the Employer, the worktasksofstagemanager, including wearing theheadset, continue to be assigned to members of theI.A.T.S.E. Thus, the Guild created the jurisdictionaldispute herein over the stage manager's work tasksbeing performed at the Employer's Videotape Divi-sion facilities because of the conflicting jurisdictionprovisions of the Employer-I.A.T.S.E. contract andthe guild tape supplement.B.TheWork in DisputeThe work in dispute involves the functions of thestagemanager on certain productions taped at thefacilities of the Employer's Videotape Division.C.Contentions of the PartiesThe I.A.T.S.E. contends that the disputed worktasks should be awarded exclusively to employees ofthe Employer who are members of or are representedby the I.A.T.S.E. for all videotape productions on theEmployer's lot.The Guild's position is that the disputed workshould be awarded to employees of productioncompanies who are members of or are represented bytheGuild for all videotape productions, at theEmployer's facilities, produced by production com-panies signatory to a Guild collective-bargainingagreement.The Employer contends that the disputed workshould be awarded to employees of the Employerrepresented by the I.A.T.S.E. for all productions onthe Employer's lot. However, for productions on thelot by producers who are signatory to the basic guildfilm industry contract where two stage managers arerequired and where the producer insists on assigninga portion of the disputed work, including wearing aheadset, to one of its employees represented by theGuild, it is the Employer's position that suchassignment should be permitted.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary adjustment of the dispute.The facts show that the Employer assigned thework to its employees who are members of or arerepresented by the I.A.T.S.E. The Guild demandedthat the Employer take the work away from membersof theI.A.T.S.E. and assign it to its members. Insupport of its demand, the Guild threatened a workstoppage. Based on the foregoing, and the record as awhole, we find that reasonable cause exists to believethat the Guild violated Section 8(b)(4)(D) of the Act.The parties have not agreed upon a voluntarymethod of settling this jurisdictional dispute. Accord-ingly, the matter is properly before the Board fordetermination.E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us.1.Certifications and collective-bargainingagreementsThe I.A.T.S.E.was certifiedby theBoard in 1956as the exclusive bargaining representative of certainemployees,including stagemanagers,ofKTLA,which was then owned by Paramount TelevisionProductions,Inc., herein called Paramount.In 1957, 4aDECISIONSOF NATIONALLABOR RELATIONS BOARDKTLAand theIAT.S.E. entered intotheir firstcollective-bargainingamt and have sinceentered into successive agreements.The Employer, in1964, acquiredthe assets and license of Paramount,assumed the KTLA-I.A.T.S.E. collective-bargainingagreement, retained all of the Paramount employees,and continued to operate KTLA without interrup-tion. Presently, all stage managers work interchange-ably between KTLA and the Employer's VideotapeDivision and are represented by the I.A.T.S.E. underthe curent KTLA-I.A.T.S.E. contract.Guild has not been certified by the Board asthe collective-bargaining representative for a unit ofthe Employer's employees. In 1970, however, theEmployer's subsidiary corporation, Films, entered anagreementwith the Guild which later became thetape supplement, containing a requirement that aguild stage manager be used. In April 1973, Filmssigned the Guild's tape supplement, which the Guildterminated as to Films on May 23, 1973.While the Employer has no agreement with theGuild requiring that guild members be assigned stagemanager work, some producers who come onto theEmployer's lot for "facilities rental" are signatory tothe guild tape supplement apparently requiring themto use a guild stage manager. However, since at least1961, when those signatory producers have used theEmployer's facilities, the Employer has had a verbalwaiver of the Guild contract's requirement in thatguild stage managers in such situations were notrequired to wear headsets,3 the Guild furnishing astage manager, but only the I.A.T.S.E. stage managerwearing the headset and actually functioning as stagemanager.This waiver was rescinded by the Guild inMay 1973, with the cancellation of its tape supple-ment agreement with Films, thereby contributing tothe jurisdictional dispute herein.2.Employer'sassignmentand past practicePursuant to its contract with the I.A.T.S.E., inproductions by independent producers who are notsignatoriesto either the guild tape supplement orguild filmcontract, the Employer has assigned thedisputed work to an employee represented by theI.A.T.S.E.Such employee wears a headset andfunctions as a stage manager,and no employeerepresented by the Guild is involved in the videotapeproduction.In caseswhere the independent producer is asignatory to the guild tape supplement, the Employerhas assignedthe functions of stagemanager, includ-ing the wearing of the headset, to its employeerepresentedby the I.A.T.S.E., pursuant to theEmployer's collective-bargaining agreementwith theI.A.TS.E. In such situations there has also beenpresent a"guild stage manager"who does not wear aheadset nor perform the duties of a stage manager.The Employerhas thus far had occasion to assignthe disputed work insituationsinvolvingsignatoriesto the guild film contract only twice.During the firstsuch production, pursuantto an agreement by theEmployer, the I.A.T.S.E., the Guild,and the filmcompany, both an I.A.T.S.E.stagemanager and aguild stagemanager woreheadsets and functioned asstagemanagers.The I.A.T.S.E. stagemanager wassenior stage manager and exercisedprimary controlon the stageat all times.All partiesagreed, however,that this arrangement was not to beconstrued asprecedential.In the second production by a film companysignatory to the guild film agreement, the Employerutilized two I.A.T.S.E. stage managers and no guildstage managers.However, the Employerwas subse-quently notified that underno circumstances wouldthat film company use the Employer'sVideotapeDivision facilitiesagain unlesstherewas at least oneguild stagemanager wearing a headset for theproduction.Clearly, as to productionsinvolving independentproducerswho are not signatorytoany guildagreementand producers signatoryto the guild tapeagreement,precedent dictates that,pursuant to theEmployer's contract with the I.A.T.S.E. and pur-suant to the Guild's waiver ofits requirement that anemployee of the producer represented by the Guildwear a headsetand functionas stage manager, thedisputed work continue to be assigned to employeesof the Employer represented by the I.A.T.S.E. As toproduction involving signatories to the guild filmagreement, the Employer's assignmentof the disput-ed work does not providesubstantial precedent.3.Relative skills, efficiency, and economy ofoperationsThe Employer strongly favors an award to itsemployees represented by the I.A.T.S.E. for allproductions on the Employer's lot because of theirexperience in performing the disputed work and theresulting efficiency and economy of operations.On the Employer's lot the I.A.T.S.E.stage manag-ers work interchangeably at the Videotape Divisionand KTLA. Each I.A.T.S.E. stage manager currentlyemployed by the Employer was originallya memberof the stage crew and is, therefore, thoroughlyfamiliarwiththeEmployer's10-1/2-acre lot, the3Dueto the electronic communication system utilized by the dwector inaping, it is impossibleto functionas a stage manager without wearing DIRECTORS GUILD OF AMERICA, INC.physical facilities, equipment, and other employeesof the Employer used in videotape productions.Further, the I.A.T.S.E.stagemanager assists inphysicallymoving props, arranging lighting, andpainting sets.As the work tasks and skills required inthe performance of the stagemanagers' functions aresimilar toand often identical with that performed byother members of the technical crew, stagehands whoare also representedby the I.A.T.S.E. may performwork normally performed by stage managers, and onoccasionsstagehands are upgradedto stage manag-ers and perform the same functions as permanentstage managers.The guildstage manager,on the other hand, is nota permanentemployee of the Employer and is oftenunfamiliarwith the Employer's lot facilities, equip-ment,and personnel. Additionally, the guild stagemanager doesnot physically assist other members ofthe technical crew in setting up the stage orperforming constructionlike functions. Nor does theguild stage managerpossess the interchangeabilityamong other members of the stage crew as does theI.A.T.S.E. stagemanager.While it is, therefore, preferable to have anI.A.T.S.E. stage manager on all productions at theEmployer's Videotape Division, on productions byproducers signatory to the guild film contract theguild stagemanager possessescertain skills andknowledgeacquired in the motion picture industryand not possessed by the I.A.T.S.E. stagemanager.Thisenablesthe guild manager to perform a usefuland essential communicationsfunction necessaryonly on productions by signatories to the guild filmagreement.4Hence,greater efficiency of operations results withonly a I.A.T.S.E.stage manageron all productions atthe Employer's facilitiesexcept on productions bythe filmoriented producers signatory to the guildfilmcontract. On such productions the addition of aguild stage manager,also wearing a headset, greatlyenhancestheefficiencyof operations.We are,therefore, persuaded that the factors of skill, experi-ence,and efficiency and economy of operationsdictate the award of the work to the Employer's ownemployees who are represented by the I.A.T.S.E. onall productions at the Employer's facilities except onproductionsby signatories to the guild film contract.4.Loss of jobsCurrently the Employer employs threepermanentstagemanagers,all representedby the I.A.T.S.E.,who work interchangeablybetween the KTLA4 Film companieshave only recently begun touse videotape for some oftheirroductiona,and, therefore, the terminology, technical equips lent, andtechnique of production are significantlydifferent for production in film49broadcast operations and the Videotape Division. Asapproximately 75 percent of the productions at theVideotape Division are for producers signatory to theguild tape supplement, if the disputed work isassigned to stage managers represented by the Guildon productions by those signatory producers, theEmployerwould be forced to terminate twoI.A.T.S.E. stage managersbecause their functioncould not be absorbed by the KTLA broadcastoperation.However, the work of the I.A.T.S.E. bargaining'unit would be preserved and, in fact, increased if aportionof the disputed work is assigned, onproductions by producers signatory to the guild filmcontract, to one stage manager represented by theGuildwhen the production requires two stagemanagers. Such an assignment permitting a guildstagemanager selected and employed by a filmcompany to wear a headset and assist the I.A.T.S.E.stage manager will result in the Employer's receivingfilm companies'businesswhich is necessary to theEmployer's continued operation of the VideotapeDivision and which has been conditioned by the filmcompanies upon having a guild stage manager onheadset.ConclusionUpon the entire record in this proceeding and afterfullconsideration of all of the relevant factors, inparticular the contractual relationship between theEmployer andthe I.A.T.S.E., the Employer's assign-ment of the work and past practice,the skills andexperience required,the efficiency and economy ofoperations,and the effect upon the Employer'spotential business,we conclude that the employees ofthe Employer who are representedby the I.A.T.S.E.are entitled to perform the work in question on allproductions at the Employer's facilities,and that inaddition to this award to the employees representedby the I.A.T.S.E.,on productions at the Employer'sfacilities by signatories to the Guild Film Contract,the work is also awarded to employees representedby the Guild,and we shall determine the disputeaccordingly.In making this determination,we awardthe workto the employees of the Employer who arerepresentedby the I.A.T.S.E.,and where specified toemployees who are representedby the Guild,but notto those labor organizations or their members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of thefrom productionby vi&otape.Hence, the guild stage manager can act as abridge between the director,primarily used to film production,and thetechnical crew and stage crew,geared and trained for videotape production 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:1.Employees employedby GoldenWest Broad-casters and its wholly ownedsubsidiaryGolden WestFilms, Inc.,who are represented by InternationalAlliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States andCanada,AFL-CIO,are entitled to perform thefunctions of stage manager including wearing theheadset on all videotape productions at the GoldenWest Videotape Division.2.Producers signatory to the DirectorsGuild ofAmerica, Inc., Basic Agreement of 1968 and succes-soragreementswhose employees are currentlyrepresented by DirectorsGuild ofAmerica,Inc., areentitled to have one employee perform the functionsof stage manager,including wearing a headset, ontheir productions at the Golden West VideotapeDivision,which productions normally require twostage managers.3.DirectorsGuild of America, Inc., is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Golden WestBroadcasters and its wholly owned subsidiary Gold-enWest Films, Inc., Los Angeles, California, orindependent producers on their productions at therGolden West Videotape Division, to assign the abovework to employees represented by Directors Guild ofAmerica, Inc.4.Within 10 days from the date of this Decisionand Determination of Dispute, Directors Guild ofAmerica, Inc., shall notify the Regional Director forRegion 31, in writing, whether or not it will refrainfrom forcing or requiring Golden West Broadcastersand its wholly owned subsidiary Golden West Films,Inc., or independent producers on their productionat the Golden West Videotape Division, by meansproscribed by Section 8(b)(4)(D), to assign the workin dispute in a manner inconsistent with the abovedetermination.